DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker et al. [US3878020, newly cited, “Huffaker”] in view of either one of Schmid [US2012/0285604, of record, previously cited] or Rich et al. [US6440254, of record, previously cited, “Rich”].
Huffaker discloses a method of activating an adhesive for composing veneers (Figure 1; column 1, lines 6-15), the method comprising providing a hot melt adhesive 
Huffaker discloses heating the hot melt adhesive to activate the adhesive but fails to disclose heating by radiating with a radiation device including an energy source based on a laser.
Schmid discloses a method for activating an adhesive for bonding a veneer to a workpiece: wherein the method includes providing the adhesive (14) on a surface of a veneer (12), and radiating the adhesive on the surface of the veneer via a laser (Figure 1; paragraphs 0030, 0032, 0033, 0035, 0036).  Schmid discloses heating with a laser has the benefit of target oriented heating and rapid working (paragraph 0013). 
Rich disclose a method of bonding a layer to a substrate. Rich discloses bonding a layer to a substrate by directing a laser onto a layer to activate an adhesive disposed between the layer and the substrate (column 1, lines 55-62; column 8, lines 51-69). Rich discloses the layer or substrate may be veneer or film (column 2, lines 36-45; column 4, lines 7-22, 40-60). 

With respect to claim 2, Huffaker discloses the reinforcing material is provided on the hot melt or on the surface of the veneer and wherein the reinforcing material comprises the adhesive coated with the reinforcing material (column 4, lines 4-64). 
With respect to claim 3, Huffaker discloses the hot melt adhesive is provided onto surfaces of two adjacent veneers perpendicular across butt joint edges of the two adjacent veneers (Figure 1; column 4, lines 4-64). 
With respect to claim 4, either one of Schmid or Rich discloses radiating the adhesive in order to heat the adhesive (Schmid, paragraph 0003, 0043; Rich, column 8, lines 51-59). 
With respect to claim 5, Huffaker discloses heating the hot melt adhesive to activate the adhesive and pressing the adhesive with a roller, and either of Schmid or Rich discloses radiating the adhesive arranged to melt a hot melt adhesive, further comprising pressing and cooling the hot melt adhesive after melt (melting at paragraph 0002, pressing at paragraph 0048, it is implied cooling occurs because once the heating with the energy source stops the adhesive would necessarily cool). 

With respect to claim 10, Huffaker discloses an apparatus for activating an adhesive for composing veneers (Figure 1; column 1, lines 6-15), the apparatus comprising a hot melt adhesive and a reinforcing material (tapes) provided on a surface of a veneer, said hot melt adhesive being located between the surface of the veneer and the reinforcing material (column 4, lines 4-64; column 5, lines 39-53); and a heat source to heat the hot melt adhesive between the surface of the veneer and the reinforcing material  (column 4, lines 4-64); wherein the reinforcing material having an elongated surface and a width that overlaps the claimed range of 1-5mm in the form of a strip is adhered perpendicularly across adjacent butt edges of veneer sheets, so as to attach the veneer sheets as a continuous veneer (Figure 1; column 4, lines 4-64; column 6, lines 1-27); wherein the veneer sheets are composed so as to form a wider area veneer (Figure 1; column 3, lines 44-58).
Huffaker discloses heating the hot melt adhesive to activate the adhesive but fails to disclose heating by radiating with a radiation device including an energy source based on a laser. 
Schmid discloses a method for activating an adhesive for bonding a veneer to a workpiece: wherein the method includes providing the adhesive (14) on a surface of a veneer (12), and radiating the adhesive on the surface of the veneer via a laser (Figure 1; paragraphs 0030, 0032, 0033, 0035, 0036).  Schmid discloses heating with a laser has the benefit of target oriented heating and rapid working (paragraph 0013). 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Huffaker by radiating the adhesive with an energy source based on a laser to heat and activate the adhesive as taught by either one of Schmid or Rich in order to provide rapid heating and working, and to improve the control and precision of heating to prevent overheating and damage to the surrounding materials. 
With respect to claim 11, Huffaker discloses a wheel arranged (roll 26) to guide a reinforcing material (tapes) on the adhesive provided on the surface of the veneer (Figure 1; column 7, lines 8-24).
With respect to claim 12, Huffaker discloses a wheel arranged (roll 26) to guide a reinforcing material (tapes) on the adhesive provided on the surface of the veneer (Figure 1; column 7, lines 8-24), and Huffaker discloses the adhesive is arranged on the reinforcing material (column 4, lines 43-64). 
With respect to claim 14 Schmid and Rich disclose the radiation device (laser) is arranged to heat the adhesive (Schmid, paragraph 0003, 0043; Rich, column 8, lines 51-59). 
With respect to claim 15, Schmid and Rich each disclose the radiation device is arranged to melt a hot melt adhesive, and Schmid further comprising a pressure unit 
With respect to claim 16, Huffaker discloses the pressure unit and the cooling unit are integrated as a single unit (column 4, lines 34-43). 
With respect to claim 17, Huffaker and Schmid disclose a pressing unit arranged to press the adhesive towards the surface of the veneer and Schmid discloses the pressing takes place after the radiation device (Figure 1). Furthermore, it would have been obvious to one of ordinary skill to place the pressing device after the heating device to ensure contact after the adhesive is activated/melted as pressing a heated/activated adhesive would be common knowledge to one of ordinary skill. 
With respect to claim 18, Huffaker discloses a cooling unit arranged after the heating of the adhesive, wherein the cooling unit may be integral with the pressing unit or arranged after the pressing unit (column 4, lines 34-43).
 With respect to claim 19, Schmid discloses the irradiation area is located immediately before the pressing roller, and the claimed distance would have been obvious to one of ordinary skill attempting to minimize the area between heating and pressing to prevent any cooling of the adhesive before pressing. 
With respect to claim 20, Schmid and Rich disclose a laser which would necessarily have a wavelength, and Schmid and Rich do not disclose the laser having an effect on the adhered substrates next to the adhesive.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker, either one of Schmid or Rich, and further in view of Zheng et al. [US2007/0102108, of record, previously cited, “Zheng”].
Huffaker as modified discloses a method of activating adhesive. Applicant is referred to paragraph 4 for a detailed discussion of Huffaker as modified. With respect to claim 6, Huffaker discloses heating the adhesive, and Schmid or Rich disclose applying energy to an adhesive but does not disclose crosslinking the adhesive.
Zheng discloses a method of bonding wood veneers (paragraph 0007, 0015). Zheng discloses using a fast curing adhesive that will crosslink (paragraph 0015, 0017, 0020), and applying energy to the adhesive (paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Huffaker by using an adhesive that will crosslink and crosslinking the adhesive as taught by Zheng in order to ensure rapid setting and bond formation to improve productivity by reducing bonding times.
With respect to claim 7, Huffaker, Schmid and Rich do not disclose heating the adhesive to dry the adhesive.
Zheng discloses a method of bonding wood veneers (paragraph 0007, 0015). Zheng discloses a drying step of applying heat to dry the adhesive (paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Huffaker by drying the adhesive as taught by Zheng in order to prevent running or dripping of the adhesive from between the bonded surfaces. 
Response to Arguments
Applicant’s arguments with respect to Weislogel have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that Weislogel did not disclose the claimed width of the strip being 1-5mm is persuasive, however a new ground of rejection is made in view of newly cited Huffaker.  As discussed above Huffaker discloses the same features as Weislogel as well as the a reinforcing tape having a width that overlaps the claimed range of 1-5mm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 17, 2021